Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of December 29,
2017 (the “Effective Date”), by and between DanDrit Biotech USA, Inc., a
Delaware corporation (the “Company”) and RS Group ApS, a Danish limited company,
organized under the Danish Act on Limited Companies of the Kingdom of Denmark
(“RS Group”).

 

WHEREAS, commencing on October 1, 2017, RS Group has provided and will continue
to provide services on behalf of the Company and its wholly owned subsidiary
(the “Services”); and

 

WHEREAS, the Company desires to compensate RS Group for the Services and to
continue to engage RS Group to perform the Services on behalf of the Company
during the Term (as defined below), and RS Group desires to be engaged to
perform such Services, on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and intending to be legally bound hereby, the
Company and RS Group do hereby agree as follows:

 

1.  Recitals. The foregoing recitals are true and correct and are incorporated
herein as if repeated at length.

 

2.  Services. RS Group hereby agrees to provide the Services to the Company and
such other services which are mutually agreeable by both parties on an ad hoc
basis during the Term set forth in Section 3 hereto in consideration for
aggregate payments equal to DKK 920,000, and $221,169 (total value of
$367,221.60) which shall be deemed fully earned and payable by the Company to RS
Group as of the Effective Date.

 

3.  Expenses. RS Group agrees to pay for all of its own expenses, including,
without limitation, all expenses relating to telephone conferences, mailing and
labor, other than expenses related to extraordinary items including travel,
entertainment and other activities required by or specifically requested by the
Company.

 

4.  Term. The term of this Agreement will continue through March 31, 2018 (the
“Term”) unless otherwise modified in writing by the parties pursuant to Section
5 hereto.

 

5.  Amendments; Entire Agreement. This Agreement may not be amended, modified or
terminated except by a writing executed by the parties hereto. This Agreement
contains the entire understanding of the parties hereto and no agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party, which are not set forth
expressly in this Agreement. This Agreement supersedes all negotiations,
preliminary agreements, and all prior and contemporaneous discussions and
understandings of the parties hereto and/or their affiliates.

 





 

 

6.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

7.  Notices. All notices and other communications required or permitted by this
Agreement to be delivered by the Company or RS Group to the other party shall be
delivered in writing, either personally or by registered, certified or express
mail, return receipt requested, postage prepaid, respectively, to the
headquarters of the Company, or to the address of record of RS Group on file at
the Company.

 

8.  Successors and Assigns. This Agreement shall not be assignable by RS Group
without prior written consent of the Company. The Company may assign its rights
hereunder to: (a) any corporation resulting from any merger, consolidation or
other reorganization to which the Company is a party, or (b) any corporation,
partnership, association or other person to which the Company may transfer all
or substantially all of the assets and business of the Company existing at such
time.

 

9.  Severability: Provisions Subject to Applicable Law. All provisions of this
Agreement shall be applicable only to the extent that they do not violate any
applicable law, and are intended to be limited to the extent necessary so that
they will not render this Agreement invalid, illegal or unenforceable under any
applicable law. If any provision of this Agreement or any application thereof
shall be held to be invalid, illegal or unenforceable, then such provision shall
be enforced to the maximum extent permissible and lawful so as to effect the
intent of this Agreement, and the validity, legality and enforceability of the
other provisions of this Agreement or of any other application of such provision
shall in no way be affected thereby.

 

10.    Definitions, Headings, and Number. A term defined in any part of this
Agreement shall have the defined meaning wherever such term is used herein. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any manner the meaning or interpretation of this Agreement.

 

11.    Governing Law. This Agreement and the parties’ performance hereunder
shall be governed by and interpreted under the laws of the state of Delaware
without reference to conflict of law principals thereof.

 

12.    Construction and Interpretation. This Agreement has been discussed and
negotiated by, all parties hereto and their counsel and shall be given a fair
and reasonable interpretation in accordance with the terms hereof, without
consideration or weight being given to it having been drafted by any party
hereto or its counsel.

 



 2 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

DANDRIT BIOTECH USA, INC.   RS GROUP APS           By:  /s/ Robert Wolfe   By:
/s/ Henrik Grønfeldt-Sørensen Name: Robert Wolfe   Name: Henrik
Grønfeldt-Sørensen Title: Chief Financial Officer   Title: Chief Executive
Officer

 

 

 

 

Signature Page to the Consulting Agreement

 

 

3

 

